       Case 2:20-cv-00140-BSM Document 12 Filed 02/03/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

FRANCES VIRGINIA MOON                                                      PLAINTIFF

v.                        CASE NO. 2:20-CV-00140-BSM

MISSISSIPPI DOUBLE QUICK, INC., et al.                                  DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 3rd day of February, 2021.


                                                _________________________________
                                                 UNITED STATES DISTRICT JUDGE
